Filed 9/14/21 I.A. v. Superior Court CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 I.A.,                                                        2d Juv. No. B313488
                                                            (Super. Ct. No. J072546)
      Petitioner,                                              (Ventura County)

 v.

 THE SUPERIOR COURT OF
 VENTURA COUNTY,

      Respondent;

 VENTURA COUNTY HUMAN
 SERVICES AGENCY,

      Real Party in Interest.


            In a petition for extraordinary writ, I.A. (Mother)
challenges the juvenile court’s order terminating reunification
services and setting the matter for a selection and
implementation hearing regarding her daughter, Y.V. (Welf. &
Inst. Code, § 366.26, subd. (l)1; Cal. Rules of Court, rule 8.452.)
We deny the petition.
          FACTUAL AND PROCEDURAL HISTORY
             Mother and Father frequently fought verbally and
physically. On May 27, 2020, when Y.V. was six months old,
Mother and Father pushed each other while Mother was holding
the child. Both pulled the child to attempt to gain possession.
Mother grabbed Father, pulled him to the ground, punched him,
and choked him until he began to lose consciousness. Y.V. cried
throughout the incident.
             Mother had been using methamphetamine for over
13 years. She had a pattern of using substances in the first
trimester of pregnancies, remaining sober through the birth and
breastfeeding, then resuming drug use. Father obtained
methamphetamine for her and they used it together daily.
Father also used heroin. On at least one occasion after they used
drugs, Mother did not wake up to attend to Y.V. when she was
crying.
             The juvenile court sustained the dependency petition
and ordered reunification services. (§ 300, subds. (b)(1), (j).) At
the six-month review hearing, the Human Services Agency
reported that Mother and Father continued to have frequent
arguments in which Father yelled at Mother. The court noted
that they both needed to make further progress regarding their
interactions and ordered that reunification services continue.
             In April 2021, Mother left Y.V. in the care of Father.
She denied doing so to the social worker. Days later, she rode in
a vehicle while holding Y.V.’s infant brother in her arms without

      1Further unspecified statutory references are to the
Welfare and Institutions Code.




                                 2
using a car seat. The next day, she failed to take the brother to a
medical appointment. Father had four positive tests for
amphetamine, methamphetamine, and opiates and failed to test
thereafter.
             Mother participated in case plan services but was not
“internalizing what she has learned” and was “just going through
the motions” until Father would be released from jail. Therapy
was terminated after she missed three sessions. She was
referred to another therapist, but therapy was delayed because
she did not complete the paperwork.
             Mother provided 10 drug tests. All were negative,
but five could be considered positive because they were diluted.
She did not obtain a 12-step sponsor for five months and did not
complete step 1.
             Mother told the social worker that she was not in
contact with Father and they would no longer see each other.
But during that period, Mother had 23 telephone calls with
Father. They said they were in a committed relationship and
would reunite after Father was released from jail, but would
avoid meeting in public where there might be cameras. They
planned to move to Northern California with the children.
             At the 12-month review hearing, Mother testified
that domestic violence with Father was harmful to Y.V., and she
was worried it could happen again. But she testified she had “cut
all ties” with Father.
             The court found that Mother had failed to gain
insight and would not make the necessary progress if five
additional months of services were provided. The court
terminated services and set a selection and implementation
hearing (§ 366.26). The court ordered that Mother receive




                                 3
monitored visitation as “consistent with the well-being of the
child(ren).”
                             DISCUSSION
               Mother contends that insufficient evidence supports
the finding of substantial detriment to the child if returned to
Mother’s care, and that the juvenile court erred when it
terminated reunification services. We disagree.
               At the 12-month review hearing, the juvenile court
must order the child returned to the parent “unless the court
finds, by a preponderance of the evidence, that the return of the
child . . . would create a substantial risk of detriment to the
safety, protection, or physical or emotional well-being of the
child.” (§ 366.21, subds. (e)(1), (f)(1).) “The failure of the parent
. . . to participate regularly and make substantive progress in
court-ordered treatment programs shall be prima facie evidence
that return would be detrimental.” (§§ 366.21, subds. (e)(1),
(f)(1)(B), 361.5, subd. (a)(3)(A).)
               The court may continue the case for six additional
months only if it finds “a substantial probability that the child
will be returned . . . within the extended period of time” based on
findings that (A) the parent “consistently and regularly contacted
and visited with the child,” (B) the parent “has made significant
progress in resolving problems that led to the child’s removal
from the home,” and (C) the parent “has demonstrated the
capacity and ability both to complete the objectives of [their]
treatment plan and to provide for the child’s safety, protection,
physical and emotional well-being, and special needs.” (§366.21,
subd. (g)(1).)
               We review the juvenile court’s determinations for
substantial evidence. (J.H. v. Superior Court (2018) 20




                                  4
Cal.App.5th 530, 535 [termination of services]; In re B.S. (2012)
209 Cal.App.4th 246, 252 [detriment finding].) We resolve all
conflicts and inferences to uphold the decision and do not reweigh
the evidence. (In re A.A. (2008) 167 Cal.App.4th 1292, 1313.)
             Substantial evidence established a risk of detriment
to Y.V. and no likelihood she could be returned to Mother’s
custody before the 18-month time limit expired. (§§ 361.5, subd.
(a)(3)(A), 366.21, subd. (g)(1).) Mother lied about her relationship
with Father, left Y.V.’s infant brother unsupervised with Father,
transported the infant in a vehicle without restraints, and failed
to take him to a medical appointment. Mother failed to benefit
from the services provided, as evidenced by her limited
participation in therapy and her failure to gain insight into safe
parenting practices.
             Mother asserts the juvenile court should have
continued reunification services because she had terminated her
abusive relationship with Father. But substantial evidence
established that notwithstanding her contrary statements, they
planned to continue their relationship, and that it continued to
pose a substantial risk to Y.V.
             Mother also failed to show that she had overcome her
substance abuse problems. The court acknowledged the absence
of drug use since October, but noted that she had shown a similar
pattern in the past, and had not demonstrated that she had the
necessary “sober support in place” to avoid future substance
abuse.
             Mother argues that the information provided to the
court by the Human Services Agency was “incomplete.” She
attached several exhibits of “updated information” to her petition,
some of which were not before the juvenile court. But we cannot




                                 5
consider documents outside the record. (Cal. Rules of Court, rule
8.452(b)(1); In re Zeth S. (2003) 31 Cal.4th 396, 413.)
             Mother requests that she be granted additional
visitation. She has not shown that the juvenile court abused its
discretion regarding visitation. (§ 366.21, subd. (h); In re J.N.
(2006) 138 Cal.App.4th 450, 459.) Nor has she shown that the
court abused its discretion when it placed Y.V. with relatives of
Father rather than with the maternal grandmother. (Los Angeles
County Dept. of Children & Family Services v. Superior Court
(2007) 158 Cal.App.4th 1562, 1569.)
             In summary, substantial evidence established that
Mother’s substance abuse and abusive relationship with Father
continued to place Y.V. at risk. Mother failed to show sufficient
progress in treatment to warrant additional reunification
services. “[I]n order to prevent children from spending their lives
in the uncertainty of foster care, there must be a limitation on
the length of time a child has to wait for a parent to become
adequate.” (In re Marilyn H. (1993) 5 Cal.4th 295, 308.) The
juvenile court did not err when it terminated services and set the
case for a section 366.26 hearing.
                           DISPOSITION
             The petition for extraordinary writ is denied. The
request for a stay of the section 366.26 proceedings is denied.
             NOT TO BE PUBLISHED.


                                    TANGEMAN, J.

      We concur:


            YEGAN, Acting P. J.                 PERREN, J.




                                6
                     Tari L. Cody, Judge

              Superior Court County of Ventura

               ______________________________


           DRE and Hannah Gray for Petitioner.
           No appearance for Respondent.
           Tiffany N. North, County Counsel, Linda Stevenson,
Assistant County Counsel, for Real Party in Interest.